Citation Nr: 0432803	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-34 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paravertebral myositis, 
degenerative joint disease of the lumbar spine and chronic 
low back pain (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran subsequently relocated to 
the area served by the St. Petersburg, Florida, RO, which now 
has original jurisdiction over in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for VA pension benefits in November 
1995 reporting his receipt of Social Security benefits.  He 
reiterated his receipt of Social Security benefits in his 
December 2003 substantive appeal.  VA must obtain these 
records.  38 C.F.R. § 3.159(c)(2) (2004).

In a March 2004 statement, the veteran reported that when he 
inquired of the St. Petersburg RO about representation in his 
claim, he was told he was already represented.  The veteran 
is represented by the Tennessee State Department of Veterans 
Affairs.  It seems reasonable to advise him that he can have 
more local and accessible representation if he prefers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical and administrative 
records from the Social Security 
Administration pertaining to any 
disability claim of the veteran's.  
Associate any information obtained with 
the claims file.

2.  Advise the veteran of his options for 
representation in the VA claims process.

3.  Readjudicate the claim for service 
connection for paravertebral myositis, 
degenerative joint disease of the lumbar 
spine and chronic low back pain (claimed 
as a low back condition).  If it remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



